                            Case 21-10636-LMI    Doc 80    Filed 07/23/21     Page 1 of 2




           ORDERED in the Southern District of Florida on July 22, 2021.




                                                           Laurel M. Isicoff
                                                           Chief United States Bankruptcy Judge
___________________________________________________________________________


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

             In Re:
                                                                Chapter 13
             TATYANA PAULINE ARBOLEDA,                          Case No.: 21-10636-LMI

                   Debtor.
             _________________________/

                                      AGREED ORDER GRANTING
                           SECURED CREDITOR’S MOTION TO ALLOW LATE CLAIM

                      THIS CASE came before the Court upon U.S. BANK TRUST NATIONAL

             ASSOCIATION, AS TRUSTEE OF THE TIKI SERIES III TRUST’s Motion to Allow

             Late Filed Claim (DE 77). Based on the agreement of the parites, and based in the record,

             it is

                      ORDERED:

                      1.      The Motion to Allow Late filed Claim is GRANTED.
           Case 21-10636-LMI      Doc 80     Filed 07/23/21   Page 2 of 2




      2.     U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF

              THE TIKI SERIES III TRUST’s Proof of Claim Number 7 is allowed at

              timely filed.

Attorney Matthew Klein, Esq. is directed to serve a copy of this order on interested
parties who do not receive service by CM/ECF and file a proof of service within three
days of entry of the order.




                                         2
